PER CURIAM.
Appellant was found guilty by the court on an information charging, in two counts, violations of certain safety regulations1 in connection with the construction of a storm water sewer.
While several errors are alleged, appellant’s principal contention is that the District failed to prove the various allegations charged beyond a reasonable doubt. We have carefully examined the record. It contains substantial evidence to show that appellant had failed to adequately shore a trench more than fifteen feet in depth and ten feet in length in violation of the safety standards.
Affirmed.

. Bule 11-21122 A & B, “Safety Standards, Bules and Begulations,” promulgated by the Minimum Wage and Industrial Safety Board of the District of Columbia, Code 1951, § 36-402 et seq.